Ford, Judge:
The cases listed in schedule “A”, attached hereto and made a part hereof, have been submitted on a written stipulation entered into by and between counsel for the respective parties which reads as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiffs and the Assistant Attorney General for the United States:
L That the items marked MA” and initialed NMG (Import Specialist’s Initials) by Import Specialist Norman M. Guillow (Import *434Specialist’s Name) on the invoices covered by the protests listed on Schedule “A” attached hereto and made a part hereof and assessed with duty at 11% percent ad valorem under either Item 685.32 or Item 685.40, Tariff Schedules of the United States, and claimed to be dutiable at 10 percent ad valorem under Item 678.50, TSUS, consist of magnetic recording-tape players and parts thereof which are neither record-players, phonographs, record changers, turn-tables, or tonearms, nor tape recorders or dictation or transcribing machines, or parts of any of the foregoing.
2. That the items marked “A” as aforesaid are in fact machines, and parts thereof.
3. That the said protests enumerated on the attached Schedule “A” be submitted on this stipulation, the protests being limited to the items marked “A” as aforesaid.
Accepting the foregoing stipulation of facts we find and hold that the items of merchandise marked “A” and initialed on the invoices by the designated import specialist consists of magnetic recording-tape players and parts thereof which are neither record-players, phonographs, record changers, turn-tables, or tone-arms, nor tape recorders or dictation or transcribing machines, or parts of any of the foregoing. Therefore the claim in the protests that said merchandise is properly dutiable at the rate of 10 per centum ad valorem under the provisions of item 678.50, Tariff Schedules of the United States, as machines and parts thereof, is sustained.
Judgment will be entered accordingly.